Title: From Thomas Jefferson to Robert Smith, 16 September 1808
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Dear Sir 
                     
                     Monticello Sep. 16. 08.
                  
                  You will percieve by the inclosed papers that an aggression has been committed on the Spanish territory by (if I understand the case) both our land & sea officers. I inclose the papers to you that the necessary orders may be given in your department & the papers handed on to the War department that the same may be done there. I suppose it will suffice for the present to order the men to be immediately given up, and the officers given to understand that the conduct of those who committed it will become a subject of consideration for the Cabinet on it’s reassembling at Washington, and that we will not permit aggressions to be committed on our part, against which we remonstrated to Spain on her part.—I expect to be in Washington on the last day of Sep. or 1st. of October. I salute you with affection & respect.
                  
                     Th: Jefferson 
                     
                  
               